  Case 2:20-cv-03829-WDK-JC Document 22 Filed 08/12/20 Page 1 of 1 Page ID #:110


                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.             2:20-cv-03829-WDK-JC                               Date        August 12, 2020
 Title                G and G Closed Circuit Events, LLC v. Paul W. Cain, et al.




 Present: The Honorable          Jacqueline Chooljian, United States Magistrate Judge
                 Kerri Hays                                   None                             None
                Deputy Clerk                        Court Reporter / Recorder                 Tape No.
                Attorney Present for Plaintiff:                     Attorneys Present for Defendant:
                            None                                                   None


 Proceedings:                 ORDER TO SHOW CAUSE

        On July 6, 2020, this Court issued an Order Directing Counsel to Confer and to File Joint Report
or Stipulation Regarding Proposed Schedule for Discovery and Settlement Conference (“July Order”).
The July Order directed counsel forthwith to confer regarding a proposed schedule for discovery and a
settlement conference and to file a Joint Report relating to the same (or, if they agree, a proposed
Stipulation for the Court’s consideration) by not later than July 20, 2020 – more than three weeks ago.
To date, counsel have not complied with the July Order.

       In light of the foregoing, counsel are Ordered to Show Cause in writing by not later than August
20, 2020, why the Court should not impose monetary sanctions in the amount of $250 against each
counsel based upon such noncompliance. The filing of a Joint Report which comports with the July
Order by the foregoing deadline will constitute a sufficient response to this Order to Show Cause.

         IT IS SO ORDERED.




CV-90 (06/04)                                 CIVIL MINUTES - GENERAL                                  Page 1 of 1
